Opinion of the court by
This cause is presented by petition in error and case made. The cause was commenced before a justice of the peace and went by appeal to the district court of Kiowa county. The cause was there tried to the court without the intervention of a jury, and judgment rendered in favor of the defendant in error, the Hobart Ice and Coal Co., against the Kiowa County Bank, plaintiff in error, for the sum of $74.35 and costs. The bank appealed. The defendant in error has filed no brief. *Page 263 
The alleged errors assigned by plaintiff in error require an examination of the evidence in order to correctly determine them. The case contains no averment that the evidence incorporated therein constitutes all the evidence introduced on the trial of the cause. In the absence of such recital this court will not examine into questions which require an examination of the evidence in order to properly determine them. This case, after reciting certain proceedings and setting out the testimony and copies of writings introduced, contains this statement: "No further or other evidence was offered or introduced." This is not equivalent to the averment that the case contains all the evidence introduced on the trial of the cause. The statement referred to supra is indefinite in its application and uncertain in its meaning. It may apply to the last item or instrument introduced prior to the statement, or it may apply to the whole case; we will not undertake to interpret its meaning. It fails to comply with the rule which we have consistently adhered to and which leaves no room for doubt or uncertainty. Sawyer Lumber Co. v. Champlin Lumber Co.16 Okla. 90; Crossly, et al. v. Couch, 15 Okla. 622; Rogers v.Brown, 15 Okla. 524; Refs v. Gray, 15 Okla. 484; Garretson v.Witherspoon, 15 Okla. 473; Hanover Bank v. Henke, 15 Okla. 631;Exendine v. Goldstine, 14 Okla. 100; Frame v. Ryel,14 Okla. 536.
From an examination of the record it appears that the judgment is probably correct and that no injustice has been done. The objections urged are purely technical questions of law and none go to the merits of the controversy. *Page 264 
The judgment of the district court of Kiowa county is affirmed, at the costs of plaintiff in error.
Pancoast, J., who presided in the court below, not sitting; all the other Justices concurring.